Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments with respect to the claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. The examiner notes with respect to claim 1, the prior art described in the advisory action does have the “channel formed on the surface of the housing” described by the applicant in ¶[39] of Mody: “base 40 can also be included in the mold of the mobile device D or device case such that the base and the device/case are a single, unitary component”. Therefore, there is a channel formed on the surface of the housing upon which the ring moves.
As for Claim 18, the examiner provided advice on how to respond to it in the interview:

    PNG
    media_image1.png
    132
    657
    media_image1.png
    Greyscale

Applicant’s arguments/amendments, see pages 3-8 and 10-13, filed 5/3/21, with respect to the claims have been fully considered and are persuasive. The 112(a) rejections of the claims has been withdrawn. 
The claim, specification, and drawing objections are withdrawn due to the amendments.
Claim Objections
Claims 30 and 31 are objected to because of the following informalities:  
Applicant claims “the ring when the ring” in line 2 of each claim. There is no antecedent basis for “the ring” in these claims (examiner notes that Claim 1, upon which similar Claim 29 
Furthermore, Claims 11 and 18 do not contain “a first cable”, it simply states “a cable”, thus “the first end of the first cable” is improper in Claims 30 and 31. For purposes of examination, the examiner will assume the applicant meant “the first end of the cable”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ginsberg (USPGPN 20150364875) in view of Mody et al (USPGPN 20180220782)
Independent Claim 1, Ginsberg teaches a device (case 100 in Figs. 1-3) for charging a portable electronic device (mobile device described in abstract, ¶[03] calls mobile devices as smartphones) comprising: a housing having a first surface configured to adhere to the portable electronic device (the examiner notes that upon further consideration, the Ginsberg reference’s sidewalls, as seen in Fig. 3, serve to adhere to the electronic device [i.e. cell phone] which sits inside the case in order to be charged therein, as would be known to a person having ordinary skill in the art; the adherence principle is both friction and the resistance of the material to being expanded); a first cable having a first end configured to connect to a power source (202 is the cable, first end is 208 & 204, describes connecting to power source in ¶’s [19-21, esp. 21] & Fig. 5); wherein a battery of the portable electronic device is capable of being charged when the first end of the first cable is connected to the power source (¶’s [18, 20, 21] & Fig. 5 describes this feature, where charging means a battery is being charged); wherein the housing defines a cavity configured to store the first cable within the cavity when the first cable is not connected to the power source (inside cavity 104, 160, & 206 through 114); a retractor located within the housing, the retractor connected to the first cable and being configured to allow an extension or retraction of the first cable from the housing (160, see ¶’s [17-20, 22-26] see also Fig. 4); and a pivotally attached to the housing by a hinge and operable between a retracted position and an extended position (door opening, as seen in Fig. 2, pivots open and closed) 
Ginsberg is silent to a ring, the ring and hinge structured to support the portable electronic device in the extended position, the hinge is rotatably attached to the housing such that 
Mody teaches a ring (120, see Figs. 1-12c), the ring and hinge (170) structured to support the portable electronic device in the extended position (Figs. 2-5D, 9, & 12a-12c), the hinge is rotatably attached to the housing such that the ring & hinge can move in a circular path within a channel formed on a surface of the housing along a circumferential direction (¶[39]: “base 40 can also be included in the mold of the mobile device D or device case such that the base and the device/case are a single, unitary component”, channel is called base 40 which is between outer edge of base 40 and outer edge of insert/central hub 90). Mody teaches that this ring serves to allow easier holding of the case/device ¶’s [02, 05, 49], easier to position the device to the benefit of the user ¶’s [05, 09], and does this with the same structure (as one having ordinary skill in the art would understand, the flexibility is improved)
It would have been obvious to a person having ordinary skill in the art to modify Ginsberg with Mody to provide improved convenience and flexibility. 
Dependent Claim 5, the combination of Ginsberg and Mody teaches the first end of the first cable is one of a USB Type-A connector, USB Type-C connector, or an electrical plug (USB type-A connector shown in Ginsberg’s Figs. 1 & 2).
Claims 3, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ginsberg in view of Mody, further in view of Gartz et al (USPGPN 20190089822)
Dependent Claim 3, Ginsberg is silent to the housing is a collapsible housing configured to extend from the portable electronic device to an extended position and configured to retract the portable electronic device to a retracted position.

It would have been obvious to one of ordinary skill in the art to modify Ginsberg in view of Mody with Gartz to provide improved positioning and ease, and minimize protrusion.
Dependent Claim 7, Ginsberg teaches a top surface and a bottom surface (top surface shown in Figs. 1 & 2, bottom surface shown in Fig. 3)
Ginsberg is silent to the housing has a center shaft, wherein the first cable or the second cable is configured to wrap around the center shaft.
Gartz teaches the housing has a center shaft (Fig. 4c demonstrates the center shaft 400 in the expanded position, Fig. 4a demonstrates center shaft covered by 500 in the retracted position), wherein the first cable or the second cable is configured to wrap around the center shaft (¶[104] describes system having a spring and clutch mechanism, which means that the shaft between the top surface and bottom surface has some of the cable wrapped around it). Gartz teaches this invention provides improved positioning (extended position, ¶'s [43, 44]), and improved ease & minimized protrusion (¶[42]).
It would have been obvious to one of ordinary skill in the art to modify Ginsberg in view of Mody with Gartz to provide improved positioning and ease, and minimize protrusion.
Dependent Claim 9, the combination of Ginsberg, Mody, and Gartz teaches the housing is a telescoping collapsible housing configured to extend from the portable electronic device to an extended position and configured to retract from the portable electronic device to a retracted position (Gartz Figs. 5b & 5c is the extended position, Gartz Fig. 5a is the retracted position).
Claim 10, the combination of Ginsberg, Mody, and Gartz teaches the top surface or the bottom surface is substantially circular in shape (both top and bottom surfaces are circular in shape, see Figs. 12a and 12b).
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ginsberg in view of Mody, further in view of Lee (USPGPN 20160380395)
Dependent Claim 6, Ginsberg is silent to an inductive charging component disposed within the housing and in electrical communication with the first cable, wherein the housing aligns the inductive charging component relative to the portable electronic device such that the portable electronic device wirelessly charged when the first end of the first cable is connected to the power source and provides power to the inductive charging component (see claim objection, for the first cable).
Lee teaches an inductive charging component disposed within the housing and in electrical communication with the first cable (22, 26, 36, see Figs. 1-4), wherein the housing aligns the inductive charging component relative to the portable electronic device such that the portable electronic device wirelessly charged when the first end of the first cable is connected to the power source and provides power to the inductive charging component (see Figs. 3 & 4). One having ordinary skill in the art understands that wireless power transmission serves to improve the safety (exposed wires fail to provide electrical damage) and longevity (lack of wires required to plug into the device serves to reduce needs to replace wires with leads exposed to the environment) of the system (also ¶[05]).
It would have been obvious to a person having ordinary skill in the art to modify Ginsberg in view of Mody with Lee to provide improved safety and longevity.
Claim 8, the combination of Ginsberg, Mody, and Lee teaches the housing includes a first part and second part, the first part attached to the portable electronic device, the first part including a hub and a disk seated around the hub and configured to rotate concentrically about the hub to define the retractor configured to retract at least a portion of the first cable through rotation of the disk, the inductive charging component being located in the hub (Ginsberg hub and disk shown in Fig. 4, with rotation shown in ¶’s [19, 20, 22, 31]; Lee’s hub and disk shown in Fig. 2).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ginsberg in view of Mody, further in view of Warren, as evidenced by Miller et al (USPGPN 20150015180)
Dependent Claim 26, Ginsberg is silent to the cavity includes a recess on a surface of the housing, and further comprising a connector of the first cable that is housed flush in the recess on the surface of the housing.
Warren teaches the cavity includes a recess on a surface of the housing, and further comprising a connector of the first cable that is housed flush in the recess on the surface of the housing (see cavity of Fig. 7A, which shows the device being flush with the surface of the housing inside the recess); Fig. demonstrates these cables being extended, where ¶[56] describes 2nd cable, i.e. 50, being retractable as the power output cable). Miller provides evidence that a cavity recess like this invention provides improved convenience (easy to use, increase convenience), size (compact size), and flexibility (¶’s [11, 47]).
It would have been obvious to a person having ordinary skill in the art to modify Ginsberg in view of Mody with Warren to provide improved convenience, size, and flexibility.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Ginsberg in view of Mody, further in view of Gartz and Quehl et al (USPGPN 20160066453)
Claim 29, the combination of Ginsberg and Mody teaches the ring in a retracted position, the housing defines the channel receiving the expendable part when the expendable part is in the retracted position (as cited above for Mody).
Ginsberg is silent to the first end of the first cable includes a connector, and the housing defines a recess selectively receiving the connector, and wherein the channel intersects a portion of the recess such that the expendable part blocks the intersection of the channel and recess when the expendable part is in the retracted position.
Gartz teaches the channel intersects a portion of the cavity such that the expandable part overlies a portion of the first cable when in the retracted position (see Figs. 12a-13, where expandable part 240 overlies the cable 255 when in the retracted position). Gartz teaches this invention provides improved positioning (extended position, ¶'s [43, 44]), and improved ease & minimized protrusion (¶[42]).
It would have been obvious to a person having ordinary skill in the art to modify Ginsberg in view of Mody with Gartz to provide improved positioning and ease, and minimize protrusion.
Ginsberg is silent to the channel intersects a portion of the recess such that the expendable part blocks the intersection of the channel and recess when the expendable part is in the retracted position.
Quehl teaches the channel intersects a portion of the recess such that the expendable part blocks the intersection of the channel and recess when the expendable part is in the retracted position (see Figs. 1-21, esp. 4-6, which shows extendable portion 222/120 which sits in recess 122 and blocks the intersection of the recess and the channel 125 around 136’s location for the storage of cable 130/224/225). One having ordinary skill in the art would understand from the Figs. (see ¶[03]) that storing the cable in a way that it is blocked by the extendable portion would 
It would have been obvious to a person having ordinary skill in the art to modify Ginsberg in view of Mody and Gartz to provide improved user convenience, ease of manufacture, safety, and stability.
Claims 18, 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Warren et al (USPN 9654606) in view of Lee (USPGPN 20160380395) and Rothkopf et al (USPGPN 20110188677)
Independent Claim 18, Warren teaches a device (100, Figs. 7A-7C) for charging a portable electronic device (phone described in Col 1 L10-20), the device comprising: a housing having a first part (100) and a second part movably attached to the first part (M of Fig. 7a), the first part having a first surface configured to adhere to the portable electronic device examiner notes that upon further consideration, the Warren reference’s sidewalls, as seen in Fig. 1 [and to a lesser extent Fig. 7b], serve to adhere to the electronic device [i.e. cell phone] which sits inside the case in order to be charged therein, as would be known to a person having ordinary skill in the art; the adherence principle is both friction and the resistance of the material to being expanded); a cable having a first portion with a first end connected to the first part (c is the first 
The examiner notes that upon further consideration, the Warren reference’s sidewalls, as seen in Fig. 1, serve to adhere to the electronic device (i.e. cell phone) which sits inside the case in order to be charged therein, as would be known to a person having ordinary skill in the art. The adherence principle is both friction and the resistance of the material to being expanded, both of which result from the form-fitting design of the device.

Lee teaches an inductive charging component disposed within the first part of the housing and in electrical communication with the first end of the cable (see Figs. 1-4, where item 16 provides power to both outlet 18 and transmitting coil 22/26/36, see ¶’s [19, 21, 22, 24,27, 28], which describes the wireless charging of the portable electronic device 4, and where in order for wireless/induction charging to occur, the coils must be positioned and sized correctly, as one having ordinary skill in the art would understand). One having ordinary skill in the art understands that wireless power transmission serves to improve the safety (exposed wires fail to provide electrical damage) and longevity (lack of wires required to plug into the device serves to reduce needs to replace wires with leads exposed to the environment) of the system (also ¶[05]).
It would have been obvious to a person having ordinary skill in the art to modify Warren with Lee to provide improved safety and longevity.
Warren is silent to the hub incorporates the inductive charging component therein.
Rothkopf teaches the hub incorporates the inductive charging component therein (see Figs. 1-3 & 6; ¶[32]). Rothkopf’s coil is thus similar to the coil of Warren and Lee, i.e. a coil used for something else, but is used by Rothkopf to double as the inductive coil 104 when wound around the inductive charging component core 204, which allows for improved charging speed and reduced normal mass (¶[28], long headphones provide improved charging speed over usually used smaller system, while using the headphones as the charging coil serves to reduce the weight of the system when charging is not needed, i.e. when the head phones are being used elsewhere; 
It would have been obvious to one of ordinary skill in the art to modify Warren in view of Lee with Rothkopf to provide improved speed, convenience, & flexibility, & reduced mass
Dependent Claim 19, the combination of Warren, Rothkopf, and Lee teaches the hub incorporates the inductive charging component therein (Lee’s hub 10, incorporates the inductive charging component 22/26 therein, see Figs. 1 & 2).
Dependent Claim 21, Warren teaches the first end of the cable is one of a USB Type-C connector, a USB mini B connector, a micro USB B connector (Col 3 L52-64 describes this end as a micro USB connector, which meets the claim), or a Lightning connector. 
Dependent Claim 22, Warren teaches the first end or second end of the cable is one of a USB Type-A connector or an electrical plug or a USB Type-C connector (USB-A connector is shown in Fig. 7A at the end of L).
Claims 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Warren in view of Lee and Rothkopf, further in view of Mody et al (USPGPN 20180220782)
Dependent Claim 20, Warren is silent to the second part of the housing is configured to rotate relative to the first part of the housing.
Mody teaches that the ring (120, see Figs. 1-12c) rotates 360 degrees relative to the first part of the housing. Mody teaches this ring serves to allow easier holding of the case/device ¶’s [02, 05, 49], easier to position the device to the benefit of the user ¶’s [05, 09], and does this with the same structure (as one of ordinary skill in the art understands, the flexibility is improved)
It would have been obvious to a person having ordinary skill in the art to modify Warren in view of Lee and Rothkopf with Mody to provide improved convenience and flexibility.
Claim 24, Warren is silent to a ring being pivotally attached to the second part of the housing about a hinge, and extendable from the housing to support the portable electronic device, the hinge being rotatable in a circle relative to the first part of the housing such that the ring can both pivot and rotate relative to the portable electronic device.
Mody teaches a ring (120, see Figs. 1-12c) being pivotally attached to the second part of the housing about a hinge (170), and extendable from the housing to support the portable electronic device (Figs. 2-5D, 9, & 12a-12c), the hinge being rotatable in a circle relative to the first part of the housing such that the ring can both pivot and rotate relative to the portable electronic device. Mody teaches this ring serves to allow easier holding of the case/device ¶’s [02, 05, 49], easier to position the device to the benefit of the user ¶’s [05, 09], and does this with the same structure (as one of ordinary skill in the art understands, the flexibility is improved)
It would have been obvious to a person having ordinary skill in the art to modify Warren in view of Lee and Rothkopf with Mody to provide improved convenience and flexibility.
Claims 31 are rejected under 35 U.S.C. 103 as being unpatentable over Warren in view of Lee and Rothkopf, further in view of Mody, Gartz et al (USPGPN 20190089822), and Quehl et al (USPGPN 20160066453)
Dependent Claim 31, Warren is silent to the housing defines a channel receiving the ring when the ring is in the retracted position, and wherein the first end of the first-cable includes a connector, and the housing defines a recess selectively receiving the connector, and wherein the channel intersects a portion of the recess such that the ring blocks the intersection of the channel and recess when the ring is in the retracted position.
Mody teaches the ring (120, see Figs. 1-12c) in a retracted position (e.g. Fig. 1), the housing defines the channel (¶[39]) receiving the expendable part when the expendable part is in 
It would have been obvious to a person having ordinary skill in the art to modify Warren in view of Lee and Rothkopf with Mody to provide improved convenience and flexibility.
Warren is silent to the first end of the first cable includes a connector, and the housing defines a recess selectively receiving the connector, and wherein the channel intersects a portion of the recess such that the expendable part blocks the intersection of the channel and recess when the expendable part is in the retracted position.
Gartz teaches the channel intersects a portion of the cavity such that the expandable part overlies a portion of the first cable when in the retracted position (see Figs. 12a-13, where expandable part 240 overlies the cable 255 when in the retracted position). Gartz teaches this invention provides improved positioning (extended position, ¶'s [43, 44]), and improved ease & minimized protrusion (¶[42]).
It would have been obvious to a person having ordinary skill in the art to modify Warren in view of Lee, Mody, and Rothkopf with Gartz to provide improved positioning and ease, and minimized protrusion.
Ginsberg is silent to the channel intersects a portion of the recess such that the expendable part blocks the intersection of the channel and recess when the expendable part is in the retracted position.
Quehl teaches the channel intersects a portion of the recess such that the expendable part blocks the intersection of the channel and recess when the expendable part is in the retracted 
It would have been obvious to a person having ordinary skill in the art to modify Warren in view of Lee, Mody, Gartz, and Rothkopf with Quehl to provide improved user convenience, ease of manufacture, safety, and stability.
Allowable Subject Matter
Claims 11-17 and 27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 11, the prior art discloses a device for charging a portable electronic device, the device comprising: a housing having a first part with a first surface configured to adhere to the portable electronic device; a cable having a first portion with a first end electrically connected to the inductive charging component and a second portion with a second end; wherein the housing positions the inductive charging component relative to the portable electronic device prior art fails to further disclose the further inclusion of the combination of the housing having a second part spaced away from the first part to define a cavity therebetween, the second part connected to and moveable relative to the first part, the second part of the housing containing an inductive charging component, and wherein the cavity is configured to store the cable within the cavity when the cable is not connected to the power source.
Dependent Claims 12-17 and 27 are allowed for their dependence upon allowed independent Claim 11. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651.  The examiner can normally be reached on 9:30A-5:30P, M-F, CST, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information 

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859